DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (2008/0063892).
Regarding claim 5:  Mizusaki et al. teach a dispersion comprising the dispersion composition a pigment (titanium dioxide), and water [0087-0088].  Mizusaki et al. teach a dispersion composition comprising 22.5 parts of component acryl polymer Vinylblan 2583 (50 parts x 45%), which corresponds to claimed component (A) and 1 part of the mix of Table 1 [0087].  The mixes of Table 1 include the claimed combination and amounts of (B) and (C) [Table 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a styrene-acrylate copolymer [0042] as component (A) in Mizusaki et al.  The other components in the composition of Mizusaki et al., such as the liquid in the emulsion, are considered an additional component (D).  The claimed weight percents are being interpreted such that they are based on the total of claimed components (A), (B), and (C).  This is consistent with the instant examples [Tables 1-3].      
Regarding claim 6:  The composition of Mizusaki et al. is capable of functioning in the claimed capacity [0087-0088].
Regarding claim 7:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].  Mizusaki et al. teach a dispersion composition comprising 22.5 parts of component acryl polymer Vinylblan 2583 (50 parts x 45%), which corresponds to claimed component (A) and 1 part of the mix of Table 1 [0087].  The mixes of Table 1 include the claimed combination and amounts of (B) and (C) [Table 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a styrene-acrylate copolymer [0042] as component (A) in Mizusaki et al.  The other components in the composition of Mizusaki et al., such as the liquid in the emulsion, are considered an additional component (D).  The claimed weight percents are being interpreted such that they are based on the total of claimed components (A), (B), and (C).  This is consistent with the instant examples [Tables 1-3].      
The difference between Mizusaki et al. and the claimed method is that Mizusaki et al. mix the water in obtaining the dispersion, and do not have an additional step of mixing with water.  
The claimed order of addition is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 8:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].  Mizusaki et al. teach a dispersion composition comprising 22.5 parts of component acryl polymer Vinylblan 2583 (50 parts x 45%), which corresponds to claimed component (A) and 1 part of the mix of Table 1 [0087].  The mixes of Table 1 include the claimed combination and amounts of (B) and (C) [Table 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a styrene-acrylate copolymer [0042] as component (A) in Mizusaki et al.  The other components in the composition of Mizusaki et al., such as the liquid in the emulsion, are considered an additional component (D).  The claimed weight percents are being interpreted such that they are based on the total of claimed components (A), (B), and (C).  This is consistent with the instant examples [Tables 1-3].      
The difference between Mizusaki et al. and the claimed method is that Mizusaki et al. mix the water in obtaining the dispersion, and do not have an additional step of mixing with water.  
The claimed order of addition is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Allowable Subject Matter
Claims 1-4 are allowed.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the claims exclude the emulsion-type components of Mizusaki.  This is not persuasive because claim 5 uses the open language “comprising” and is open to inclusion of any additional component.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763